Citation Nr: 0518619	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  04-12 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to a compensable rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

G. Zills, Counsel






INTRODUCTION

The veteran served on active duty in the Army from March 1969 
to October 1970.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2003 RO decision which, in pertinent part, 
granted service connection and a noncompensable rating for 
erectile dysfunction.  The veteran appeals for a compensable 
rating for the condition.  In his March 2004 substantive 
appeal, he requested a Travel Board hearing on this issue.  
However, in a written statement submitted in April 2004, he 
indicated that he no longer wished to have such a hearing. 


FINDING OF FACT

The veteran's erectile dysfunction is manifested by loss of 
erectile power without deformity of the penis.


CONCLUSION OF LAW

The criteria for a compensable rating for erectile 
dysfunction have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters-The Veterans Claims Assistance Act of 
2000

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), the Board notes that 
the RO sent the veteran a VCAA notice letter in November 2002 
that informed him of the type of information and evidence 
necessary to substantiate his claim.  In addition, by virtue 
of the rating decision on appeal, the statement of the case 
(SOC), and the supplemental statement of the case (SSOC), he 
was provided with specific information as to why this 
particular claim was being denied, and of the evidence that 
was lacking.

With regard to elements (2) and (3), the Board notes that the 
VCAA notice letter from November 2002 notified the veteran of 
his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the letter explained that VA would help him get such things 
as medical records, employment records, or records from other 
Federal agencies, but that he was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.

Finally, with respect to element (4), the Board notes that 
the VCAA notice letter from November 2002 contained a 
specific request that the veteran provide additional evidence 
in support of his claim.  He was asked to tell VA about any 
other records that might exist to support his claims, and was 
informed that he should send information describing such 
additional evidence or the evidence itself to the RO.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of an SOC dated in February 2004.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done - irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication - the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.   See, e.g., 38 C.F.R. § 20.1102 (2004) and 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  The duty 
to assist also includes obtaining records of relevant 
treatment at VA facilities, and any other relevant records 
held by any Federal department or agency identified by the 
appellant.  If VA is unable to obtain records identified by 
the appellant, VA must notify him of the identity of the 
records that were not obtained, explain the efforts taken to 
obtain the records, and describe any further action to be 
taken.

In this case, the Board finds that VA has met its duty to 
assist the appellant in the development of his claim under 
the VCAA.  The veteran was given a VA examination in April 
2003 which addressed his claim for service connection for the 
condition, and under the circumstances of the case an 
additional VA examination is not necessary to decide his 
claim for a compensable rating for the condition.  Service, 
VA, and private medical records have been associated with the 
claims file, and there do not appear to be any outstanding 
medical records that are relevant to this appeal.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

II.  Compensable rating for erectile dysfunction

The veteran is appealing the original assignment of 
disability evaluation following the award of service 
connection for erectile dysfunction.  In such a case it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The veteran's erectile dysfunction is rated by analogy, see 
38 C.F.R. § 4.20, to "penis, deformity, with loss of erectile 
power."  38 C.F.R. § 4.115b, Diagnostic Code 7522.  The 
rating schedule provides a 20 percent rating for deformity of 
the penis with loss of erectile power.  This is a conjunctive 
set of criteria.  Both must be present to warrant 
compensation at the sole authorized level.  When the criteria 
for a compensable rating under a diagnostic code are not met, 
a zero percent (noncompensable) rating is to be assigned.  38 
C.F.R. § 4.31.

As a result of his erectile dysfunction, the veteran is being 
paid special monthly compensation for loss of use of a 
creative organ under 38 U.S.C.A. § 1114(k) (West 2002) and 38 
C.F.R. § 3.350(a) (2004). 

Upon consideration of the evidence of record, the Board finds 
that there is no basis for payment of compensation under the 
rating schedule.  VA and private medical opinions of record 
relate the veteran's erectile dysfunction to his service-
connected diabetes mellitus.  However, what is at issue in 
the present appeal is whether he suffers from penile 
deformity with loss of erectile power.  The evidence of 
record leaves no doubt that he suffers from a loss of 
erectile power; however, the prime criteria under Diagnostic 
Code 7522 is deformity of the penis.  In this regard, the 
Board notes that in a statement submitted in conjunction with 
his March 2004 substantive appeal, the veteran indicated that 
he did not have a deformity of the penis.  Consequently, 
based on his own assertions, the Board concludes that the 
veteran does not have a deformity of the penis and therefore 
does not meet the criteria for a compensable evaluation under 
Diagnostic Code 7522.  Although he has met one of the 
criteria required for a 20 percent rating under Diagnostic 
Code 7522, he has not met the other.  The Board's review does 
not disclose any basis for a compensable evaluation under the 
rating schedule.  As previously explained, this disability is 
compensated and the veteran is paid for it under the 
provisions of 38 U.S.C.A. § 1114(k) (West 2002) and 38 C.F.R. 
§ 3.350(a) (2004).

The preponderance of the evidence is against the veteran's 
claim for a compensable rating for service-connected erectile 
dysfunction.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable rating for erectile dysfunction is denied.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


